                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 CLINTON STRANGE,                                     CV 18-155-M-DLC-JCL

              Plaintiff,
                                                      ORDER
                vs.

 PARTNERS IN HOME CARE, INC., a
 Montana domestic non-profit corporation;
 EMAILMEFORM, LLC, a California for
 profit limited liability company; and
 MICHAEL QUAN, in his role as CEO of
 EMAILMEFORM, LLC,

              Defendants.


      On November 6, 2018, Plaintiff Clinton Strange, appearing pro se, filed a

motion requesting that Defendant Partners in Home Care, Inc., “the only remaining

Defendant”, be dismissed with prejudice. (Doc. 13 at 2.) Partners in Home Care

has not served either an answer or a motion for summary judgment in this action.

Therefore, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) Strange is permitted to

dismiss Partners in Home Care upon his filing of his notice requesting the

dismissal. The dismissal is effected without an order of the Court and, therefore,

his motion for the dismissal is unnecessary. Further, because Strange requests that



                                          1
Partners in Home Care be dismissed with prejudice, his notice controls the

character of the dismissal. Fed. R. Civ. P. 41(a)(1)(B).

      On October 5, 2018, Defendant EMAILMEFORM, LLC filed its Waiver of

Service of Summons. But because Strange states that Partners in Home Care is

“the only remaining Defendant,” the Court construes his filing as a request to

dismiss this entire action under authority of Fed. R. Civ. P. 41(a)(1)(A),

      Based on the foregoing, the Clerk of Court is directed enter Partners in

Home Care’s dismissal with prejudice pursuant to Strange’s November 6, 2018

filing. And the Clerk of Court is directed to enter Defendant EMAILMEFORM,

LLC’s dismissal without prejudice, and to dismiss this action in its entirety

pursuant to Strange’s November 6, 2018 filing. And IT IS ORDERED that

Strange’s motion is DENIED as unnecessary and moot.


      DATED this 7th day of November, 2018.




                                       Jeremiah C. Lynch
                                       United States Magistrate Judge




                                          2
